Citation Nr: 0818975	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1942 to October 1945.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the rating 
for service-connected anxiety disorder to 50 percent.  The 
veteran appealed for a higher rating.  In December 2004, the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket.  In a decision issued in December 2004, 
the Board denied the veteran's claim for a rating in excess 
of 50 percent.  He appealed that decision to the Court.  In 
October 2005, the Court issued an order that vacated the 
December 2004 Board decision and remanded the matter on 
appeal for readjudication consistent with the instructions 
outlined in an October 2005 Joint Motion by the parties.  In 
a decision issued in August 2006, the Board again denied the 
veteran's claim for an increased rating.  That decision was 
also appealed to the Court, and in May 2007, the Court issued 
an order vacating the August 2006 Board decision and 
remanding the matter on appeal for readjudication consistent 
with the instructions outlined in the May 2007 Joint Motion 
by the parties.  In October 2007, the Board referred the case 
to the Veterans Health Administration (VHA) for an advisory 
medical opinion.

In a January 2008 statement, the veteran stated that he 
wanted to appear at a hearing before the Board.  In May 2008, 
the veteran indicated that he wanted to cancel the hearing 
that had been scheduled and stated that he did not want a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.





REMAND

In November 2007, a VHA medical opinion was associated with 
the record in this case.  In December 2007, the veteran was 
furnished a copy of the opinion and was advised that he had 
60 days to submit relevant evidence or argument in response.  
See 38 C.F.R. §§ 20.901, 20.903.  In January 2008, he 
submitted additional argument in support of his claim and, in 
an accompanying statement, asked that the case be remanded 
for RO initial review of the additional argument.  As the 
veteran's argument is not duplicative of any previously 
existing evidence and also indicates that there may be 
pertinent evidence that remains outstanding, the argument 
must be reviewed initially by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).

The veteran's argument states that he has been receiving 
treatment for his anxiety disorder and that he has sent in 
new information during the last four years.  As this case has 
been before the Court on appeal during that timeframe, the 
record does not reflect that any new evidence has been 
associated with the claim file since December 2004.  Hence, 
the RO should determine whether there are any temporary files 
or other documents that need to be associated with the 
veteran's claims file.  

The veteran reported that he has been receiving treatment at 
the VA in Temple, Texas with MHC Dr. C. and Dr. P. and has 
been attending groups with MHC Dr. M.  VA treatment records 
are constructively of record, may be pertinent to the appeal, 
and must be obtained.  

The veteran also stated that his disability has worsened 
since his wife passed away, that he no longer attends social 
groups, and that his nightmares have gotten worse.  The Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The veteran's most 
recent VA examination was in December 2003.  As "staged" 
ratings may be applicable, it is critical that the veteran be 
scheduled for a more contemporaneous VA examination to 
determine the current severity of his anxiety disorder. 
Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) (1) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  The 
veteran has not received notice that complies with these 
requirements and it would appear that he is prejudiced by a 
lack of notice of the criteria governing his claim seeking an 
increased rating for anxiety disorder, and how the claim may 
be substantiated.  Hence, this notice deficiency should be 
cured on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with 
the specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), specifically including 
notice that the Secretary must notify the 
claimant that, to substantiate a claim, 
the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a 
worsening of the condition and its impact 
on employment and daily life; (2) how 
disability ratings are assigned; (3) 
general notice of the criteria for a 
higher rating for anxiety disorder under 
38 C.F.R. § 4.130, Code 9413; and (4) 
examples of the types of medical and lay 
evidence the veteran may submit to support 
an increased rating claim.  The veteran 
must be afforded adequate time to respond.

The letter must also ask him to identify 
all VA and non-VA health care providers 
who have treated him for anxiety disorder 
and to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO must obtain and 
associate with the claims file any VA 
treatment records.

2.	The RO should determine whether there 
are any temporary files or any outstanding 
records that have been received by the RO 
while the claim has been on appeal before 
the Court.  If such files or records 
exist, they must be associated with the 
veteran's claims file.  If a search for 
files or records yields negative results, 
then it should be so documented in the 
claims file.

3.	The RO should then arrange for a VA 
psychiatric evaluation to ascertain the 
current severity of the veteran's anxiety 
disorder.  The veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner must 
describe the nature and severity of all 
symptoms of his anxiety disorder and 
comment on their impact on his ability to 
function both occupationally and socially.  
The examiner should explain the rationale 
for all opinions given. 

4.	The RO should then re-adjudicate the 
claim (specifically including initial 
consideration of the November 2007 VHA 
opinion and additional argument received 
by the Board in January 2008 without a 
waiver of RO review).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Court or by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



